DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 22, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  Applicant asserts on the bottom of page 11 that the Examiner should simply search the other subclasses because they may have material pertinent to the claimed subject matter for Group I is not persuasive.  First, this does not address all stated sources of burden set forth in the restriction.  Second, Applicant does not appear to dispute the classifications.  Third, Applicant does not appear to offer any guidelines about how one should judge when other classifications have “material pertinent to the subject matter as claimed.”  The Examiner does not see how, for example, classifications relevant to the elected demolding method would also have material pertinent to computer readable media.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 26, 32, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Schendel (US 8,088,236) in view of Wennberg (US 20060034968).
As to claim 1, Schendel teaches demolding a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the extraction tool, mechanically coupling, and elastically straining.
Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the contour of a mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows), and this mechanically coupling would have inherently elastically strained the part using the two arms (see arrows in Fig. 2 depicting the force).  Wennberg separates the part so that it no longer contacts the mandrel (Fig. 3).
It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.
As to claim 2, one observing the Wennberg tool in the Schendel process would obviously observe the reduction in resistance to translation, as depicted by lifting of the extraction tool (Wennberg, Fig. 3).  As to claims 3 and 4, Wennberg’s extraction tool operates by placing a lip of the first arm in contact with the first portion of the article, and placing a second arm in contact with the second portion of the article and mechanically coupling both arms to the part using a vacuum coupler.  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold having two arcuate portions.  As to claim 6, Schendel provides a curved part (Fig. 5, item 15), and Wennberg places two arms into two arms into contact with part (Fig. 2).   Since Schendel teaches that the process may be used to form fuselage sections (1:29), one would have found it obvious to form a half-barrel having a curved configuration.  As to claim 7, Schendel and Wennberg would inherently release the vacuum and allow the part to return to its mandrel or molding tool shape in order to use the part for its intended purpose, which would release the elastic strain caused by the vacuum of Wennberg.
As to claim 26, Schendel teaches demolding a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the iteratively elastically straining the two arcuate portions away from the mandrel.
Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the contour of a mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows), and this mechanically coupling would have inherently iteratively elastically strain the two arcuate portions using the two arms (see arrows in Fig. 2 depicting the force).  Wennberg separates the part so that it no longer contacts the mandrel (Fig. 3).
It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.
As to claim 32, Schendel teaches demolding/separating a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the mechanically coupling with arms and applying strain.
Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the contour of a mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows), and this mechanically coupling would have inherently elastically strained the part using the two arms (see arrows in Fig. 2 depicting the force).  Wennberg separates the part so that it no longer contacts the mandrel (Fig. 3).
It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.
As to claim 53, Schendel teaches demolding a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the extraction tool with two arms, mechanically coupling/gripping with vacuum couplers, and elastically straining.
Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the contour of a mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows) using vacuum couplers, and this mechanically coupling would have inherently elastically strained the part using the two arms (see arrows in Fig. 2 depicting the force Wennberg separates the part so that it no longer contacts the mandrel (Fig. 3).
It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schendel (US 8,088,236) in view of Wennberg (US 20060034968), and further in view of Yestrau (US 20170210039).  Schendel and Wennberg teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 5, Schendel is silent to the mechanically coupling by gripping an indexing feature in the part using the first arm and second arm.
Yestrau teaches providing an indexing feature (connection tabs 310 including openings) that are gripped by an indexing feature (pins 222) on arms (210).
It would have been prima facie obvious to incorporate the Yestrau connection tabs and pins into the modified Schendel process as an obvious interchangeable substitute for the vacuum of Wennberg.  Alternatively, it would have been prima facie obvious to incorporate the Yestrau connection tabs and pins into the modified Schendel process as an obvious improvement that would permit enhanced gripping of the part for removal from the molding tool.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schendel (US 8,088,236) in view of Wennberg (US 20060034968), and further in view of Sorenson (US 2,383,225).  Schendel and Wennberg teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 8, Schendel inherently or obviously lifts the composite material off the mandrel or molding tool, but is silent to placing the part on a track.
Sorenson teaches that aircraft can be manufactured by forming parts and placing them on a track/conveyor for assembly (Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Sorenson track/conveyor into the modified Schendel process as an improvement that would transport parts to a location for assembly. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schendel (US 8,088,236) in view of Sorenson (US 2,383,225).  
As to claim 37, Schendel teaches demolding/separating a composite part (Fig. 5) hardened onto a mandrel (6:63-64) interpreted to be an outer mold line mandrel tool.  
Schendel is silent to the transferring to an inner mold line conveyance and transferring to an outer mold line conveyance, and transporting the part via the outer mold line conveyance.
Sorenson teaches that aircraft can be manufactured by forming parts and placing them on a track/conveyor for assembly (Fig. 1, item 12) which meets the inner mold line conveyance.  Sorenson further teaches transferring to another conveyor (Fig. 1, item 11) that meets the outer mold line conveyance.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Sorenson track/conveyor into the modified Schendel process as an improvement that would transport parts from a manufacturing location to an assembly location. 

Claims 45, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Schendel (US 8,088,236) in view of Wennberg (US 20060034968) and Sorenson (US 2,383,225).
As to claim 45, Schendel teaches demolding a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the tool affixed to the outer mold line of the composite part, lowering onto an IML conveyance, affixing, removing the tool, aligning an OML conveyance with the composite part, affixing the OML conveyance, receiving the IML conveyance, and transporting the part affixed to the IML conveyance.
Regarding the tool, Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the outer mold line contour of part on the mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows), and this mechanically coupling would have inherently elastically strained the part using the two arms (see arrows in Fig. 2 depicting the force).  Wennberg separates the part so that it no longer contacts the mandrel (Fig. 3).It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.
Sorenson teaches that aircraft can be manufactured by forming parts and placing/lowering them on a track/conveyor for assembly (Fig. 1, item 12) which meets the IML conveyance.  Sorenson teaches that the parts are affixed (see fixture on part 18 in Fig. 2).  Sorenson further teaches aligning and transferring to another conveyor (Fig. 1, item 11) that meets the outer mold line conveyance.  The composite part is affixed to the OML and transported while affixed to an assembly location.  Thus, Sorenson is interpreted to meet all aspects of the ILM and OML conveyance and transporting.  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Sorenson track/conveyor into the modified Schendel process as an improvement that would transport parts from a manufacturing location to an assembly location. 
As to claim 46, Schendel teaches demolding a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the tool affixed to the outer mold line of the composite part, lowering onto an IML conveyance, affixing, removing the tool, aligning an OML conveyance with the composite part, affixing the OML conveyance, receiving the IML conveyance, and transporting the part affixed to the IML conveyance.
Schendel is silent to the extraction tool and elastically deflecting, and to the depositing on a track.
Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the contour of a mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows), and this mechanically coupling would have inherently elastically strained the part using the two arms (see arrows in Fig. 2 depicting the force).  Wennberg separates the part so that it no longer contacts the mandrel (Fig. 3).  It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.
Sorenson teaches that aircraft can be manufactured by forming parts and placing them on a track/conveyor for assembly (Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Sorenson track/conveyor into the modified Schendel process as an improvement that would transport parts to a location for assembly. 
As to claim 49, Schendel teaches demolding a composite part with two arcuate portions (Fig. 5) hardened onto a mandrel (6:63-64).  
Schendel is silent to the extraction tool with two arms and vacuum couplers, mechanically coupling, elastically straining the two arcuate portions, determining, releasing, lifting, and placing.
Regarding the extraction tool, vacuum couplers, mechanically coupling, elastically straining, determining releasing, and lifting, Wennberg teaches an extraction tool having two arms (left and right of item 14) matched to the outer mold line contour of part on the mandrel or molding tool (2).  Wennberg places the extraction tool over a part on the mandrel or molding tool (Fig. 2).  In the combination with Schendel, one of ordinary skill would have obviously provided the Wennberg extraction tool in a configuration matched to the Schendel mold.  Wennberg teaches mechanically coupling the two arms of the extraction tool to the part (Fig. 2, arrows) using vacuum couplers, and this mechanically coupling would have inherently elastically strained the part using the two arms (see arrows in Fig. 2 depicting the force).  Wennberg separates and lifts the part so that it no longer contacts the mandrel (Fig. 3), which also meets the determining that the composite part no longer contacts the mandrel due to a resistance to translation. Releasing elastic strain would have been inherent when Wennberg’s vacuum is removed. It would have been prima facie obvious to incorporate the Wennberg extraction tool into the Schendel process because Schendel teaches/suggests separating a part from a mandrel, and Wennberg provides a device within the scope of the Schendel teaching/suggestion specifically for the purpose of separating a part from a mandrel or molding tool.
Sorenson teaches that aircraft can be manufactured by forming parts and placing/lowering them on a track/conveyor for assembly (Fig. 1, item 12).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Sorenson track/conveyor into the modified Schendel process as an improvement that would transport parts from a manufacturing location to an assembly location. 

Allowable Subject Matter
Claims 52 and 54 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 52 is allowed because of the “iteratively alternately increasing the elastic strain applied to the first arcuate portion and the elastic strain applied to the second arcuate portion;”.  Claim 54 is allowed because of the “indexing features in a manufacturing excess of the composite part are mated to the IML conveyance” and “indexing features of [the] composite part are indexed to the IML conveyance prior to demold from the OML mandrel tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Applicant is invited to contact the Examiner to discuss amendments that would place other claims in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742